492 So.2d 472 (1986)
James TRIPP, Appellant,
v.
Gerald KILLAM, Etc., et al., Appellees.
No. 85-1800.
District Court of Appeal of Florida, Fourth District.
August 13, 1986.
K.P. Jones of Jones, Zaifert and Steinberg, Fort Lauderdale, for appellant.
Andrea L. Kessler of Pyszka, Kessler, Massey, Weldon, Catri, Holton & Douberley, P.A., Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed. Upon review of the record and the evidence offered at trial we do not believe the trial court erred in submitting to the jury the issue of whether appellant had suffered a "permanent injury within a reasonable degree of medical probability." See s 627.737, Fla. Stat. (1983). The appellant suffered a soft tissue injury in an automobile accident, and while the evidence was generally supportive of his claim of permanency, much of the evidence was ambiguous and uncertain as to what lasting effects, if any, appellant would suffer. Cf. Martin v. Young, 443 So.2d 293 (Fla. 3d DCA 1983).
ANSTEAD, GLICKSTEIN and STONE, JJ., concur.